               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



BOBBIE J. CRAMER,                        :   CIVIL ACTION NO. 1:18-CV-2299
              Plaintiff                  :
                                         :   (Chief Judge Conner)
             v.                          :
                                         :
ANDREW SAUL,                             :
Commissioner of Social Security,         :
                 Defendant               :

                               JUDGMENT ORDER

      AND NOW, this 8th day of July, 2019, the Court having separately ordered

the remand of this action for further administrative proceedings pursuant to the

fourth sentence of 42 U.S.C. § 405(g), it is hereby ORDERED that final judgment of

this Court is entered pursuant to Rule 58 of the Federal Rules of Civil Procedure.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
